PER CURIAM.
The defendant appeals the revocation of his probation after a plea to strong-arm robbery. The affidavit of violation of community control alleged that the defendant failed to remain confined to his approved residence without the consent of his probation officer and that the defendant changed his residence without the consent of his probation officer. The trial court revoked the defendant’s probation without entering a written order as to its findings.
The trial court failed to render the required written order revoking probation stating the conditions of probation which the trial court found to have been violated.1 Therefore, we remand this case for entry by the trial court of the required written order. Once the trial court enters the required order, should the defendant contend the grounds are not supported by the evidence, the defendant may appeal. See McCloud v. State, 653 So.2d 453 (Fla. 3d DCA 1995).
Reversed and remanded with instructions.

. Additionally, the reasons for the revocation were not stated by the trial court at the hearing and are not part of the record.